PUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 16-2029


PEOPLE FOR THE ETHICAL TREATMENT OF ANIMALS,

                        Plaintiff - Appellant,

                v.

UNITED STATES DEPARTMENT OF AGRICULTURE; SONNY PERDUE, in
his official capacity as Secretary of the United States Department of Agriculture,

                        Defendants - Appellees.

--------------------------------------

THE FUND FOR ANIMALS; THE HUMANE SOCIETY OF THE UNITED
STATES; DELCIANNA J. WINDERS, Academic Fellow, Animal Law & Policy
Program, Harvard Law School,

                        Amici Supporting Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:15-cv-00429-D)


Argued: May 10, 2017                                              Decided: June 28, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by published opinion. Judge Thacker wrote the opinion, in which Judge
Wilkinson and Judge Keenan joined.
ARGUED: Katherine Anne Meyer, MEYER GLITZENSTEIN & EUBANKS, LLP,
Washington, D.C., for Appellant. Matthew Fesak, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellees. ON BRIEF: Jonathan D. Sasser,
ELLIS & WINTERS LLP, Raleigh, North Carolina; Jenni R. James, PETA
FOUNDATION, Washington, D.C., for Appellant. John Stuart Bruce, United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellees. Anna Frostic, Laura Friend, Laura Fox, Kim Ockene, THE HUMANE
SOCIETY OF THE UNITED STATES, Washington, D.C., for Amici The Humane
Society of the United States and The Fund for Animals. John Vail, JOHN VAIL LAW
PLLC, Washington, D.C., for Amicus Delcianna J. Winders.




                                      2
THACKER, Circuit Judge:

      People for the Ethical Treatment of Animals (“PETA”) challenges the license

renewal process for animal exhibitors promulgated by the United States Department of

Agriculture (“USDA”), through which the USDA may renew such license despite a

licensee’s noncompliance with the Animal Welfare Act (“AWA” or “the Act”). PETA

argues that such renewal process undermines a key purpose of the Act, that is, ensuring

the humane treatment of animals. The district court granted the USDA’s Rule 12(c)

motion for judgment on the pleadings, concluding that the USDA’s interpretation was

owed deference under Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc.,

467 U.S. 837 (1984). Because the AWA does not directly address license renewal but

does expressly authorize the USDA to promulgate and implement its own renewal

standards, we affirm.

                                         I.

      PETA sued the USDA and Tom Vilsack 1 in his official capacity as Secretary of

the USDA under the Administrative Procedure Act (“APA”). PETA alleges that the

USDA has a “policy, pattern, and practice of rubber-stamping . . . license renewal

applications” of applicants that the USDA cites for violating the AWA, some only days



      1
         Tom Vilsack resigned in January 2017 as Secretary of the USDA. Sonny Perdue
is the current Secretary of the USDA. The Act authorizes the Secretary of Agriculture,
who falls within the USDA, to administer the Act. See 7 U.S.C. §§ 2132(b), 2151. For
ease of reference, cites to “USDA” herein will encompass both the USDA and the
Secretary.


                                          3
before renewing their licenses. J.A. 5. 2 Specifically, PETA highlights certain entities

and individuals (collectively, “Exhibitors”) 3 that obtained license renewals despite

violating the AWA. 4

      As part of its mission to protect animals from “abuse, neglect, and cruelty,” PETA

asserts that it has spent resources (1) sending its members to document animal conditions

at Exhibitors’ facilities; (2) submitting violation reports to the USDA; and (3)

disseminating information about the violations through its website, publications, and

other media. J.A. 9. PETA further asserts that by renewing Exhibitors’ licenses despite

their alleged repeated violations, the USDA “causes PETA to spend additional resources

monitoring, documenting, and addressing the unlawful licensing decision and the



      2
          Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this
appeal.
      3
         The Exhibitors are Summer Wind Farms Sanctuary, the Mobile Zoo, Tri-State
Zoological Park, Henry Hampton, and Michael Todd. See Appellant’s Br. 25; see also
J.A. 6, 17–37.
      4
         The descriptions of past violations by other entities -- though not the Exhibitors
here -- are particularly disturbing. For example, a USDA-licensed puppy mill was cited
for “having a dog with no teeth, his or her jaw bone partially missing with the bone
exposed,” and more disturbingly, having “seven dead puppies scattered on the ground at
the facility.” Brief for The Humane Society of the United States as Amici Curiae
Supporting Appellant at 7. Even worse, a dog kennel passed inspection from May 2007
to the present despite having over 100 hundred pages of violations, including “emaciated
dogs whose ribs, vertebrae and hip bones were protruding; dogs with wounds and lesions
(some of which were red and oozing), dental disease, eye infections (some so severe that
the dogs’ eyes were matted shut with discharge), and injured limbs; and dogs and puppies
living in 100-degree temperatures who exhibited clear signs of heat stress, including total
non-responsiveness.” Id. at 8. In fact, at this same kennel, some of the dogs were so ill
that they had to be euthanized. See id. at 9.


                                             4
inhumane conditions at the applicants’ facilities.”       Id.   As a result, PETA seeks

(1) a declaratory judgment that the USDA’s renewal policy -- both facially and as applied

to Exhibitors -- violates the APA; (2) a permanent injunction enjoining the USDA from

implementing their renewal process; (3) nullification of the Exhibitors’ license renewals;

and (4) reasonable attorney’s fees and costs. See id. at 40.

       The district court granted the USDA’s motion for judgment on the pleadings. See

People for the Ethical Treatment of Animals, Inc. v. United States Dep’t of Agric., 194 F.

Supp. 3d 404, 407 (E.D.N.C. 2016). In doing so, the district court first determined that

the AWA only addressed license issuance, not license renewal, which is at issue here.

See id. at 413. The district court next concluded that the USDA’s renewal process was

based on a permissible construction of the AWA because the AWA itself authorized the

USDA to regulate licensing, including renewal.         See id. at 414–15.   PETA timely

appealed.

                                            II.

                                            A.

       We review de novo the district court’s ruling on a motion for judgment on the

pleadings under Rule 12(c), see Butler v. United States, 702 F.3d 749, 751–52 (4th Cir.

2012), applying the standard for a motion under Rule 12(b)(6) -- that is, such a motion

should “only be granted if, after accepting all well-pleaded allegations in the plaintiff’s

complaint as true and drawing all reasonable factual inferences from those facts in the

plaintiff’s favor, it appears certain that the plaintiff cannot prove any set of facts in



                                             5
support of his claim entitling him to relief,” Edwards v. City of Goldsboro, 178 F.3d 231,

244 (4th Cir. 1999).

                                            B.

       This case tasks us with examining an “agency’s construction of the statute which it

administers.”   Chevron, 467 U.S. at 842.        As a result, we implement the familiar

framework established under Chevron. See City of Arlington v. F.C.C., 133 S. Ct. 1863,

1868 (2013); Am. Online, Inc. v. AT & T Corp., 243 F.3d 812, 817 (4th Cir. 2001). At its

core, that framework operates as a tool of statutory construction whereby we give plain

and unambiguous statutes their full effect; but, where a statute is either silent or

ambiguous, we afford deference “to the reasonable judgments of agencies with regard to

the meaning of ambiguous terms [or silence] in statutes that they are charged with

administering.” Smiley v. Citibank (South Dakota), N.A., 517 U.S. 735, 739 (1996).

Chevron deference provides that “any ensuing regulation” related to the ambiguity or

silence “is binding in the courts unless procedurally defective, arbitrary or capricious in

substance, or manifestly contrary to the statute.” United States v. Mead Corp., 533 U.S.
218, 227 (2001). This deference is rooted in the widely understood notions that the

“well-reasoned views of the agencies implementing a statute constitute a body of

experience and informed judgment to which courts and litigants may properly resort for

guidance,” Bragdon v. Abbott, 524 U.S. 624, 642 (1998) (internal quotation marks

omitted), as well as the fact that “Congress knows to speak in plain terms when it wishes

to circumscribe, and in capacious terms when it wishes to enlarge, agency discretion.”

City of Arlington, 133 S. Ct. at 1868.

                                            6
       Nonetheless, Chevron deference is not a given. Indeed, an agency must meet

certain threshold procedural requirements before courts may address Chevron deference,

particularly notice-and-comment rulemaking. See Encino Motorcars, LLC v. Navarro,

136 S. Ct. 2117, 2124–2126 (2016) (“When Congress authorizes an agency to proceed

through notice-and-comment rulemaking, that relatively formal administrative procedure

is a very good indicator that Congress intended the regulation to carry the force of law, so

Chevron should apply . . . . But Chevron deference is not warranted where . . . the agency

errs by failing to follow the correct procedures in issuing the regulation” (internal

quotation marks omitted)). If such procedural requirements are met, then we engage in a

two part inquiry to determine whether Chevron deference applies.           First, we must

ascertain whether Congress has “directly spoken to the precise question at issue”; if

Congress has done so, that ends the inquiry. Chevron, 467 U.S. at 842; see Am. Online,

Inc., 243 F.3d at 817. In assessing whether Congress has spoken to the issue, “we focus

purely on statutory construction without according any weight to the agency’s position,”

relying on the plain language of the statute as the “most reliable indicator of

Congressional intent.” Sijapti v. Boente, 848 F.3d 210, 215 (4th Cir. 2017) (internal

quotation marks and citation omitted). But, if Congress has not addressed the question,

we must then determine “whether the agency’s answer is based on a permissible

construction of the statute,” id. at 843, that is, whether (1) the agency promulgated its

interpretation via notice-and-comment rulemaking or formal adjudication, see

Christensen v. Harris Cty., 529 U.S. 576, 587 (2000); and (2) its “interpretation is

reasonable,” Piney Run Pres. Ass’n v. Cty. Comm’rs, 268 F.3d 255, 267 (4th Cir. 2001).

                                             7
                                           III.

                                           A.

       To say, as PETA asserts, that the USDA did not promulgate its interpretation via

notice-and-comment, and more generally, did not adequately consider the issue of

renewals is belied by the record. Indeed, the record here demonstrates that the USDA

consistently engaged in notice-and-comment rulemaking with regard to issuing and

renewing licenses.

       For example, in 1995, the USDA engaged in notice-and-comment rulemaking

regarding its license renewal process, and one commenter specifically questioned the

renewal application’s certification of compliance, suggesting that simply certifying

compliance “would be ineffective” in ensuring actual compliance by a licensee. Animal

Welfare, Licensing and Records, 60 Fed. Reg. 13,893, 13,894 (Mar. 15, 1995). The

USDA responded that though licensees certify their compliance during renewal, the

certification does not “take the place of inspections” by the USDA. Id. And during this

same notice-and-comment period, the USDA received additional comments related to

altering its renewal process. The USDA considered and responded to each comment.

See id. at 13,893–13,894.

       More recently, in 2000, the USDA began a notice-and-comment period that

culminated in a final ruling in 2004. Toward that end, “[the USDA] published in the

Federal Register . . . a proposal to amend the regulations by revising and clarifying . . .

the procedures for applying for licenses and renewals.” Animal Welfare, Inspection,

Licensing, and Procurement of Animals, 69 Fed. Reg. 42,089, 42,089 (July 14, 2004).

                                            8
The USDA “solicited comments concerning [its] proposal for 60 days ending on October

3, 2000,” and at “the request of several commenters, [] extended the comment period to

November 20, 2000,” and ultimately received 395 comments. Id. During the notice-and-

comment period, a commenter questioned the renewal process, suggesting that the USDA

should deny renewal unless the subject licensee “was inspected and found compliant just

prior to the renewal date.” See id. at 42,094. The USDA responded to the comment in its

2004 final ruling, stating that it enforces the AWA through “random, unannounced

inspections to determine compliance,” and that after inspections, “all licensees are given

an appropriate amount of time to correct any problems and become compliant.” Id.

Based on its enforcement methods and the nature of citations, the USDA concluded, “[i]t

is unrealistic and counterproductive to make license renewal contingent on [the applicant]

having [no] citations.” Id. The USDA thus declined to alter its renewal process. See id.

      Nonetheless, PETA urges us to discount the USDA’s response in its 2004 final

ruling, arguing that the response was posted in a final ruling, and so provided an

insufficient opportunity for public comment. But this position ignores the full scope of

the notice-and-comment proceedings. The 2004 final ruling was based on a notice-and-

comment period spanning four years, beginning in 2000. As indicated in the 2004 final

ruling, the USDA accepted a wide array of comments, some related to the proposed

changes and others unrelated. In fact, the USDA specifically considered the alternative

renewal process for which PETA argues today -- that renewal should be denied unless a

licensee passes inspection at the time of renewal -- but determined that the proposed

change would be “unrealistic and counterproductive” to its enforcement efforts. Animal

                                            9
Welfare, Inspection, Licensing, and Procurement of Animals, 69 Fed. Reg. 42,089,

42,089 (July 14, 2004).

                                            B.

                                   Chevron: Step One

       Because the USDA has properly engaged in notice-and-comment rulemaking, we

turn to the first step of Chevron, which requires us to determine if Congress has spoken to

the issue of whether the USDA may renew a license even though the licensee has

violated the Act or the USDA’s regulations.

                                              1.

       Congress passed the AWA in 1966 to regulate the research, exhibition, and sale of

animals, as well as to assure their humane treatment. See 7 U.S.C. § 2131. The USDA is

authorized to promulgate rules and regulations as to those matters. See id. § 2151; see

also § 2143(a)(1)–(2). An animal exhibitor must obtain a license from the USDA. See

id. § 2134. Per the AWA, the USDA “shall issue licenses . . . in such form and manner as

[the USDA] may prescribe and upon payment of such fee,” but not until the licensee

demonstrates that “his facilities comply with the standards promulgated” by the USDA.

Id. § 2133. Pursuant to the standards promulgated by the USDA, an initial license

requires applicants to (1) be 18 years of age or older, see 9 C.F.R. § 2.1(a)(1); (2) apply

using a particular form and file it with the appropriate personnel, see id.; (3) pay an

application fee, see id. § 2.6(a); and (4) acknowledge receipt of and agree to comply with

the USDA’s regulations and standards, see id. § 2.2(a). Applicants for initial licenses



                                            10
must also be inspected and demonstrate compliance before such license will be issued.

See id. § 2.3(b).

       The USDA also has discretion to investigate or inspect a licensee’s facilities as it

“deems necessary” for violations of the AWA or USDA regulations. 7 U.S.C. § 2146(a).

Any interested person may notify the USDA about suspected violations of the AWA as

long as he or she is not a party to “any proceeding which may be instituted” as a result of

that notification. 7 C.F.R. § 1.133(a)(4); see id. § 1.133(a)(1), (3). The USDA has

discretion to investigate those suspected violations. See id. § 1.133(a)(3). If the USDA

believes a licensee has violated the AWA or its regulations, then it may suspend the

license for up to 21 days, and may, after notice and an opportunity to be heard, suspend

the license for a period greater than 21 days or revoke the license.        See 7 U.S.C.

§ 2149(a).

       An application to renew a license must be filed within 30 days prior to the license

expiration date. See 9 C.F.R. § 2.7(a). To achieve renewal, an applicant must satisfy

three administrative requirements promulgated by the USDA: (1) file an annual report

indicating the number of exhibited animals the applicant owns or leases, see id. § 2.7(a),

(d); (2) pay an annual license fee, see id. § 2.1(d)(1); and (3) certify “by signing the

application form that, to the best of the [applicants’] knowledge and belief, [they are] in

compliance with the regulations and agree[] to continue” to so comply, id. § 2.2(b). Of

note, proof of actual compliance is not necessary for license renewal. See id.




                                            11
                                             2.

       PETA argues that the USDA’s interpretation of the AWA to renew licenses

despite outstanding violations of the Act at the time of renewal should not receive

Chevron deference because the term “issue,” as used in § 2133, encompasses both license

issuance and renewal; therefore, Congress has directly addressed whether the USDA may

renew a license despite recent violations. If PETA’s position is correct, then licensees

would have to demonstrate that their facilities “comply with the standards promulgated”

by the USDA not only at the time a license is issued, but also at the time of renewal. 7

U.S.C. § 2133. Thus, PETA argues that because Congress has directly spoken to the

issue of renewal, our inquiry should end, and we should conclude that the USDA’s

renewal of Exhibitors’ licenses despite their alleged noncompliance violates § 2133.

                                             3.

       PETA’s argument cuts against principles of statutory construction. To begin, as a

basic principle, we look to the statutory text, and absent a different definition, we

interpret statutory terms “in accordance with their ordinary meaning.” Sebelius v. Cloer,

133 S. Ct. 1886, 1893 (2013). Here, the word “renew” does not appear in the AWA but

the word “issue” does, though it is undefined. But the plain meaning of each of these

terms leads to the conclusion that the term “issue” does not encompass “renew” as used

in the AWA. See Animal Legal Def. Fund v. United States Dep’t of Agric., 789 F.3d
1206, 1216 (11th Cir. 2015) (using Webster’s Dictionary while examining the AWA to

find that “issue” is defined as “to come out, go out” and renew is defined as “to make

new again, to restore fullness or sufficiency” (internal quotation marks omitted)).

                                            12
                                             4.

       PETA also looks to the USDA regulatory actions, particularly those promulgated

in 1989, to argue that we need not proceed to step two of Chevron. In particular, PETA

contends that the USDA at one point supported PETA’s argument that the term “issue”

applies to both license issuance and renewal. Before 1989, 9 C.F.R. § 2.3(a) stated,

“Each applicant must demonstrate that his or her premises . . . comply with the

regulations and standards set forth in parts 2 and 3 of this subchapter before a license will

be issued” (emphasis supplied). In a proposed rule filing, the USDA stated that it

planned to revise § 2.3(a) by removing the words “‘before a license will be issued’ from

the requirement because it applies to both initial licenses and license renewals.” Animal

Welfare, 54 Fed. Reg. 10835, 10840 (Mar. 15, 1989). PETA latches onto this language

to argue that Congress intended 7 U.S.C. § 2133 of the AWA to apply to both issuance

and renewal.

       PETA overstates the significance of this point. Critically, the relevant language of

7 U.S.C. § 2133 of the AWA has remained the same since 1966. See Pub. L. No. 89-544,

§ 3, 80 Stat. 350, 351 (1966) (containing the same text without mention of renewal). And

nothing in the regulatory activity cited by PETA limits or modifies the broad discretion

granted to the USDA in implementing the AWA, thus reinforcing an apparent intent to

authorize the USDA to develop appropriate licensing procedures as it sees fit.




                                             13
                                            C.

                                    Chevron: Step Two

       Given the plain language of the AWA, it is clear that it does not specifically

address the renewal question at issue here. The Act is not only silent as to renewal, but is

also ambiguous as to whether the term “issue” refers to license issuance and renewal. As

a result, we move to step two of the Chevron analysis -- whether the USDA’s

interpretation of the renewal process is a permissible one.

       A permissible interpretation is one that an agency has promulgated through notice-

and-comment rulemaking or formal adjudication, and is one that is reasonable. See

Christensen v. Harris Cty., 529 U.S. 576, 587 (2000); Piney Run Pres. Ass’n v. Cty.

Comm’rs, 268 F.3d 255, 267 (4th Cir. 2001). Whether the USDA’s interpretation here is

reasonable requires us to determine whether the USDA’s “understanding” of the AWA

“is a sufficiently rational one to preclude a court from substituting its judgment” for that

of the agency. Chem. Mfrs. Ass’n. v. Nat. Res. Def. Council, Inc., 470 U.S. 116, 125

(1985). Critically, we are also mindful that “a very good indicator of delegation meriting

Chevron treatment [is] express congressional authorizations to engage in the process of

rulemaking or adjudication that produces regulations or rulings for which deference is

claimed.” United States v. Mead Corp., 533 U.S. 218, 229 (2001).




                                            14
                                 Reasonable Interpretation

       Having determined that the USDA’s interpretation of the renewal process was

promulgated via notice-and-comment rulemaking, we turn to whether that interpretation

is reasonable. As previously stated, the reasonableness inquiry requires us to determine

whether the USDA’s “understanding” of the AWA “is a sufficiently rational one to

preclude a court from substituting its judgment” for that of the agency. Chem. Mfrs.

Ass’n, 470 U.S. at 125. In this regard, we are mindful that, pursuant to § 2151, Congress

has expressly delegated the authority to interpret the AWA to the USDA. As a result, we

afford the USDA interpretation controlling weight unless it is arbitrary, capricious, or

manifestly contrary to the statute. See Chevron, 467 U.S. at 843–44; see also Mead

Corp., 533 U.S. at 229. Therefore, we examine whether the USDA’s construction of the

AWA is reasonable given the policies that the AWA commits to the care of the USDA.

If they are reasonable, we “should not disturb [the USDA’s interpretation] unless it

appears from the statute or its legislative history that the [interpretation] is not one that

Congress would have sanctioned.” Chevron, 467 U.S. at 845 (quotation marks omitted);

see also Knox Creek Coal Corp. v. Sec’y of Labor, 811 F.3d 148, 158–59 (4th Cir. 2016).

       PETA questions the reasonableness of the USDA’s interpretation, contending that

the licensing regime undermines the purpose of the AWA to ensure the humane treatment

of animals. According to PETA, any infraction at the time of renewal should result in




                                             15
license denial, if not revocation. PETA’s premise is that renewal must be conditioned

upon full compliance. This argument falls short on two fronts. 5

                                            1.

                                 Enforcement of the Act

        First, on the enforcement front, PETA’s proposed interpretation could actually

result in a more inhumane renewal regime. The USDA conducts spot checks of licensees

throughout the year. This encourages year round compliance by licensees. If, however,

the USDA only inspected at the time of renewal, that could motivate licensees to clean up

their act closer to the renewal date while relaxing compliance throughout the rest of the

year.



        5
         PETA also argues that we should not defer to this interpretation because the
USDA allegedly took inconsistent positions in prior litigation. PETA relies on two prior
cases: (1) Ray v. Vilsack, No. 5:12-cv-212, 2013 WL 5561255 (E.D.N.C. Oct. 8, 2013);
and (2) Animal Legal Def. Fund, 789 F.3d at 1221. In Ray, while discussing § 2133,
PETA claims that the USDA stated the Act was ambiguous as to “how an applicant for
renewal may demonstrate compliance with the AWA.” Appellant’s Br. 14. PETA
interprets that statement to mean the USDA conceded that § 2133 applies to both
issuance and renewal. See id. at 13. However, that statement by the USDA was made in
a reply brief supporting its motion to dismiss and in the context of discussing whether the
renewal process is subject to judicial review. In Animal Legal Def. Fund, PETA claims
that a USDA official sent a letter about why the USDA renewed an animal exhibitor’s
license despite violations. The letter allegedly stated that the USDA renewed the license
because it found the animal exhibitor was “in compliance with the regulations and
standards, and none of the other criteria for a license denial under [9 C.F.R. §§ ]2.11 or
2.12 are applicable.” Id. at 16. PETA believes the USDA “appeared to acknowledge that
before renewing a license it must determine that the applicant is in compliance with the
regulations and standards.” Id. (internal quotation marks omitted). The point is that
contrary to PETA’s assertion, the USDA has consistently asserted that § 2133 license
issuance requirements do not apply to renewals.


                                            16
      Further, PETA overlooks the fact that under the current USDA regime, though a

licensee may falsely certify that it is in compliance when applying for renewal, that does

not mean the USDA turns a blind eye to future compliance.                As the USDA

acknowledges, certifying compliance on a renewal application does not act “as an

alternative means of ascertaining compliance or as a substitute for inspections.” Animal

Welfare, Licensing and Records, 60 Fed. Reg. 13893, 13894 (Mar. 15, 1995). The

USDA retains discretion to investigate licensees “as [it] deems necessary,” § 2146(a), and

renewing a license does not foreclose future suspension or revocation for violations. In

fact, the USDA’s own regulations permit termination of a license after notice and an

opportunity for a hearing “during the license renewal process.” 9 C.F.R. § 2.12.

                                            2.

                                Discretion to the USDA

      Whether PETA agrees with the USDA’s renewal process or not, the authority to

implement the renewal process is a policy decision that Congress has delegated to the

USDA.     Indeed, the AWA is rife with examples of Congress granting the USDA

significant discretion with regard to the issuance of licenses, when and how to determine

whether a violation occurred, and how to reprimand violators.        See, e.g., 7 U.S.C.

§§ 2133 (the USDA issues licenses “in such form and manner as [it] may prescribe”); id.

§ 2146(a) (the USDA “shall make such investigations or inspections as [it] deems

necessary” to determine whether a licensee has violated the AWA); id. § 2149(a) (the

USDA, upon reason to believe a licensee has violated the AWA, “may suspend such

person’s license temporarily” for up to 21 days, and may suspend for longer and

                                           17
ultimately revoke a license after providing notice and opportunity for a hearing).

Ultimately, the AWA establishes a discretionary regime under which the USDA

administers the Act with considerable, express authority.

                                            D.

      Finally, it is worth noting that this case is almost identical to Animal Legal

Defense Fund v. United States Dep’t of Agriculture, 789 F.3d 1206 (11th Cir. 2015).

Though we are not bound by the law of other circuits, we are aware of the “importance of

maintaining harmony among the Circuits on issues of law” where feasible, Terry v. Tyson

Farms, Inc., 604 F.3d 272, 278 (6th Cir. 2010) (internal quotation marks omitted),

particularly in cases that could affect long-standing, nationwide regulatory schemes.

      In Animal Legal Defense Fund, the appellant, as PETA does here, sought

declaratory and injunctive relief against the USDA for renewing a license even though

the licensee had violated the AWA. See 789 F.3d at 1212. In that case, the district court

granted summary judgment to the USDA, concluding the USDA’s interpretation should

be accorded Chevron deference. See id. at 1212–13. The Eleventh Circuit affirmed.

Under step one of Chevron, the Eleventh Circuit determined that Congress had not

spoken to the issue, relying on a dictionary definition of the terms and the fact that the

term “renew” neither appears nor is defined in the AWA. See id. at 1216. Turning to

step two, the Eleventh Circuit highlighted the fact that Congress expressly delegated

authority to the USDA to interpret § 2133. The court further concluded that the USDA’s

interpretation of the renewal process was reasonable because it soundly balanced the

competing goals of animal welfare and due process for licensees, and that the USDA

                                            18
retained the authority, even after renewal, to suspend or a revoke a license. See id. at

1224.

        Ultimately, the Eleventh Circuit held, the “AWA licensing regulations embody a

reasonable accommodation of the conflicting policy interests Congress has delegated to

the USDA” and “are entitled to Chevron deference.” Id. We agree.

                                             IV.

        For the foregoing reasons, the judgment of the district court is

                                                                           AFFIRMED.




                                              19